Exhibit 10.1

EXTENSION OF CONVERTIBLE PROMISSORY NOTE

THIS EXTENSION OF CONVERTIBLE PROMISSORY NOTE (this “Extension”) is entered into
as of June 30, 2016 among TRANSATLANTIC PETROLUEM LTD. (“Maker”) and ANBE
HOLDINGS, L.P. (“Holder”). Maker and Holder may be referred to individually as
“Party” and collectively as the “Parties”. All capitalized terms used herein but
not otherwise defined shall have the meaning set forth in the Note (as defined
below).

WHEREAS, the Parties entered into that certain convertible promissory note on
December 30, 2015, in the principal amount of Five Million Dollars and No/100
($5,000,000.00), a copy of which is attached to this Extension (the “Note”); and

WHEREAS, the Parties desire to extend (i) the latest date on which Maker may
request a Subsequent Advance, and (ii) the Maturity Date.

NOW, THEREFORE, in consideration of the covenants set forth herein and the
benefits to be derived hereby, the Parties agree to amend the Note with the
following:

 

  1. The latest date on which Maker may request a Subsequent Advance shall be
extended from June 15, 2016 to August 15, 2016. Holder reserves the right to
deny the Subsequent Advance request from Maker.

 

  2. The Maturity Date shall be extended from June 30, 2016 to August 31, 2016.

Except as expressly modified or amended hereby, The Parties agree that the terms
and rights contained in the Note, as amended by this Extension, shall remain
unchanged and in full force and effect.

[remainder of page intentionally left blank]

 

Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Extension to be duly executed
as of the date set out above.

 

TransAtlantic Petroleum Ltd. By   /s/ Chad Burkhardt

Name:   Chad Burkhardt

Title:   Vice President and General Counsel

ANBE Holdings, L.P. By: ANBE, LLC, its General Partner By   /s/ N. Malone
Mitchell, 3rd

Name:   N. Malone Mitchell, 3rd

Title:   Manager

[Signature Page to Extension of Convertible Promissory Note]

 

Page 2